PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,748
Filing Date: 2 Nov 2018
Appellant(s): adidas AG



__________________
Trevor M. O’Neill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, 6-14, 17, and 19-22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Dua Bhupesh (US 2005/0193592), herein after Bhupesh, and in further view of Pfrommer (US 1,722,391).
	Claim 18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260), Dua Bhupesh (US 2005/0193592), herein after Bhupesh, and Pfrommer (US 1,722,391), in view of Cournoyer (US 4,891,958).
	Claims 1, 3-4, 6-14, and 17-20 are rejected under nonstatutory double patenting.

(2) Response to Argument
1. 	Appellant asserts it would not have been obvious to combine Dua ‘260 and Bhupesh (Dua ‘592). Stating there is no basis for the Office's assertion that Bhupesh’s monofilament yarn would impart the desired variety of physical properties, as Bhupesh never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Bhupesh indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Additionally arguing that the multi-filament construction of Dua is important because it improves structural integrity of the shoe upper when the yarn 114 is subject to fusing and, the applied references do not discuss the effects of fusing on a synthetic monofilament. Stating that Bhupesh does not disclose that its synthetic monofilament is capable of fusing, thus, it is not clear how the Examiner’s proposed modification would preserve the functionality of Dua’s yarn 114. Further, Appellant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Bhupesh do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be driven by impermissible hindsight because the Office does not provide any reason why one of ordinary skill in the art would have used Bhupesh's monofilament in the way claimed.
Examiner respectfully disagrees. The teachings of Bhupesh are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper; i.e. strength, stretch, support, stiffness, recovery, fit, and form (para.9 & 50-52). Additionally, Bhupesh does not need to specifically show the effects of monofilament versus multifilament as its teaching shows that it is obvious practice for one of ordinary skill in the art to select the yarn content and yarn type needed to deliver the desired properties to the shoe upper. It is evident by Bhupesh’s teachings that a synthetic filament formed as a monofilament yarn or a multifilament yarn shows that a synthetic filament yarn created as a monofilament or a multifilament is well known in the art and is readily acknowledged by those with ordinary skill in the art as an obvious option when selecting a yarn for knitting a shoe upper. Appellant’s argument that the Office did not provide reasoning for the combination is not found persuasive as the Office clearly detailed several reasons on Pages 3-5 and 7-9 of the Office Action filed 04/20/2022. Appellant’s argument that the multi-filament construction of Dua is important because it improves structural integrity of the shoe upper when the yarn 114 is subject to fusing is not found persuasive, as nowhere in Dua is it suggested that the multi-filament construction of the yarn has any bearing on the structural integrity of the upper. Additionally, Appellant’s argument that the applied references do not discuss the effects of fusing on a synthetic monofilament is simply false, Dua clearly teaches a single synthetic filament formed with a fusible portion and a non-fusible portion (para.31). It is also noted that the Office Action did not suggest altering the material composition and fusibility of Dua’s yarn, but simply the structure of the yarn itself; meaning that the functionality of Dua’s yarn is preserved, particularly in light of Dua’s disclosure of a fusible single filament. Appellant asserts the Office's intended use/design choice rationale is also flawed, because the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Again, the teachings of Bhupesh plainly lay out the known variety of yarns, and that such a modification merely involves selecting a known material based on its suitability for its intended use (para.9 & 50-52). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is evident from both Dua and Bhupesh that using a variety of yarns, both monofilament and multifilament, for forming a knitted shoe upper is well known in the art and any selections of such yarns would have been obvious to one having ordinary skill in the art before the invention was made. For these reasons, the obviousness rejection was not based on knowledge gleaned only from the Appellant's disclosure, but was made solely based on knowledge which was within the level of ordinary skill at the time the claimed invention was made. Lastly, Appellant has provided no criticality for the use of a synthetic monofilament over that of any other synthetic filament yarn type. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

2. 	Appellant’s Remarks: Appellant asserts that Dua does not disclose that 114 as being “disposed between the first layer and the second layer” and “knitted into at least one of the first layer and the second layer and creates at least one loop”. Further arguing that the Office is pointing to multiple yarns 114 forming the claimed structure and, that the yarn 114 between 111 & 112 is a zig-zag yarn that does not form any loops. Appellant also argues that Figure 4C of Dua does not show each of the three yarns 114 must be the same yarn. Stating that, if they are all the same yarn, it is unclear how it is possible to have the same physical yarn 114 be both the synthetic monofilament yarn and the separate fuse yarn. Appellant also asserts that examiner is relying on Official Notice and has not cited any evidence in the record to support the  statement that one of ordinary skill in the art would be aware that a double knit material is formed by a yarn loop extending from one layer of the double knit to the second layer of the double knit. Further, Appellant does not believe that details of the interlocking yarns of a specific knit detail is the type of fact that is capable of “instant and unquestionable demonstration as being well-known” as required for proper official notice without evidence because of the variety of knit techniques and variations in the art.
Examiner respectfully disagrees and notes that Fig.4C of Dua explicitly and unequivocally shows that 114 is disposed between 112 and 111, as well as is knit into 112 or 111, and 114 creates at least one loop. Appellant’s argument that 114 the Office is pointing to multiple yarns 114 forming the claimed structure is not found persuasive as the yarn 114 is a single yarn not multiple yarns. Appellant also ponders how it is possible to have the same physical yarn 114 be both the synthetic monofilament yarn and the separate fuse yarn, this limitation was clearly addressed with Pfrommer on Pages 4-5 of the Final Rejection filed 04/20/2022. Pfrommer clearly shows a two ply knit material which includes a face play having a first set of yarns and a back ply having a second set of yarns that are different from the first ply; therefore, it would have been obvious to have formed the synthetic monofilament and fuse yarn of Dua as separate yarns, such a modification would have been obvious to one having ordinary skill in the art. Dua clearly discloses in Para.22 that Figure 4C shows the knit component ‘110’ is a double knit material. Additionally, one of ordinary skill in the art would recognize Figure 4C of Dua is clearly showing a double knit material schematic and would be aware that a double knit material is formed by a yarn loop extending from one layer of the double knit to the second layer of the double knit, in order to connect the layers together, forming what is known in the knitting art as a double knit material. Appellant argues that the yarn 114 disposed between the layers is a zig zag yarn and is not knitted to have at least one loop. Once again, any person with knowledge of knitting would be abundantly aware that any knit material, including a double knit material, is made by the act of interlooping yarns; knit material is undeniably formed by loops of yarn. This in fact shows that Dua teaches the yarn 114 is not merely a zig zag yarn. Appellant’s arguments are not found persuasive and are not based on the known structure of a double knit material. Appellant’s disregards the basic structure of commonly known double knit fabric. It is further noted that one of ordinary skill in the art would readily acknowledge that Appellant’s own Specification and Drawings are disclosing a double knit fabric, however, Appellant’s written disclosure is notably broad and does not specifically name the type of knit fabric being made in their own invention. A double knit fabric reads on Appellant’s claimed and disclosed invention. Appellant further asserts that examiner is relying on Official Notice and has not cited any evidence in the record to support the statement that one of ordinary skill in the art would be aware that a double knit material is formed by a yarn loop extending from one layer of the double knit to the second layer of the double knit. Examiner is not relying on Official Notice and nowhere in the rejection states such, Examiner relies on the facts of Dua which specifically cites and shows a double knit material. Further, in the knitting art a double knit material structure is known to one of ordinary skill, it has a specific structure which does not wildly vary as asserted by Appellant. If Appellant does not believe the interlocking yarns of a specific knit detail, such as disclosed by Dua, is the type of fact that is capable of “instant and unquestionable demonstration as being well-known”, then it is unclear what evidence would satisfy Appellant when such facts are taught by the prior art. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

3.	Appellant asserts that Dua does not suggest using multiple different materials for yarn 114. Moreover, Dua’s indication that thermoplastic polymer material may have different melting temperatures is directed specifically to the yarn of 113 and not to different materials for yarn 114.  Further arguing, Pfrommer is entirely silent about having different melting temperatures. There is no teaching in any of the references, including Pfrommer, that suggests a weft-knitted yarn and a synthetic monofilament having a higher melting temperature than the fuse yarn. In addition, the Office’s rationale is deficient, as the Office does not cite any evidence or provide any explanation that shows that a person of ordinary skill in the art would have viewed the proposed modification as resulting in a desired aesthetic appearance or enhanced durability. Appellant argues the simple existence of multiple material options for yarn 114 does not mean that the three different melting temperatures of the three separate yarns (the weft- knitted yarn, the synthetic monofilament, and the fuse yarn) would be arranged in the claimed manner. Also, Appellant notes that this argument seems to ignore the fact that the Examiner is replacing yarn 114 with the synthetic monofilament from Dua ‘592, so it is not clear why the multiple material options for yarn 114 are relevant to the newly-substituted yarn 114. Further, the Examiner alleges that “Applicant has no criticality” for the claimed relative melting temperatures. Appellant notes that the specification explains that the claimed relative temperature arrangement is useful to ensure structural integrity of the synthetic monofilament yarn and weft-knitted yarn during manufacturing of the shoe upper. (Specification, 31.) Thus, there is “criticality” for the claimed relative melting points. 
Examiner respectfully disagrees and notes that Dua was merely used in this instance to teach that thermoplastic polymer yarns can be made of various materials with different melting temperatures. Therefore, Appellant’s arguments regarding what yarn is made out of what material, are not persuasive as Dua was used to teach that it is well known for thermoplastic yarns made of different material compositions to have different melting temperatures, due to their individual material composition. Additionally, Appellant’s argument that Dua does not suggest using multiple different materials for yarn 114 is not found persuasive as Dua was not used to teach such a limitation. Pfrommer was used to teach that it is known to include different plating yarns on the face layer and back layer of a double knit material. Appellant’s assertion that none of the references suggests a weft-knitted yarn and a synthetic monofilament having a higher melting temperature than the fuse yarn is incorrect. Dua clearly discloses the weft-knitted yarn having a higher melting temperature than the fuse yarn in para.23. While modified Dua did not specifically teach the synthetic filament having a higher melting temperature than the fuse yarn, Dua unequivocally shows that different melting temperatures are used when melting different types of yarns. When Dua, Bhupesh, and Pfrommer are combined they in fact teach the three different melting temperatures of the three separate yarns (the weft-knitted yarn, the synthetic monofilament, and the fuse yarn) would be arranged in the claimed manner; see Pages 3-5 of the Final Rejection filed 04/20/2022. Also, Appellant argument that the Examiner is replacing yarn 114 with the synthetic monofilament from Dua ‘592, so it is not clear why the multiple material options for yarn 114 are relevant to the newly-substituted yarn 114 is not found persuasive as the rejection does not alter the material composition of modified 114, but merely modifies the structure of the yarn itself from filament to monofilament (both of which are indicated as synthetic in Dua and Bhupesh). It is further noted that Pfrommer was not used to teach the melting temperatures, therefore Appellant’s arguments to such are moot, since they do not address the rejection as laid out. Regarding Appellant’s argument that the Office’s rationale is deficient, this is not found persuasive. The rationale provided would have been evident to one of ordinary skill in the art, as it is known to use various yarn types in a knit material to provide the desired aesthetic appearance and properties such as enhanced durability (i.e. thermoplastic yarns are known in the textile art to provide durability). Additionally, Appellant has no criticality for the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn. Appellant’s argument that para.31 of the specification explains that the claimed relative temperature arrangement is useful to ensure structural integrity of the synthetic monofilament yarn and weft-knitted yarn during manufacturing of the shoe upper is not persuasive as para.31 mentions no such critical benefits, but merely states multiple melting points. See the above response regarding Appellant’s argument that the Office’s intended use/design choice rationale is flawed. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.

4.	Appellant asserts, with regard to Claim 7 and 19, that examiner identifies “114 of 303 in a liquid state” as the claimed polymer coating. As discussed above, the Examiner has already modified yarn 114 to render obvious the claimed synthetic monofilament. It is not clear how yarn 114 can be both a synthetic monofilament, and melt into a liquid state to render obvious the separately claimed polymer coating. Dua ’260 does not disclose or suggest a separate polymer coating as recited in claims 7 and 19.
Examiner respectfully disagrees and notes that Appellant appears to have misunderstood the rejection as laid out. First, component 303 is a separate structure from the shoe upper material and, thus, does not contain the yarn 114 of the upper structure; see para.51. Second, the yarn 114 of Dua which is located in the separate component of 303 was in no way modified in the rejection to be a synthetic monofilament. Further, yarn 114 was not used in the rejection of Claims 7 and 19 as being both a synthetic monofilament and a polymer coating; but merely is used to teach the polymer coating. Therefore, Dua clearly teaches the claimed polymer coating. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732   
                                                                                                                                                                                                     /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.